REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: With respect to base claim 21, none of the prior art of record, alone or in combination, discloses a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising, inter alia: a coaptation assist body having a first coaptation surface and a second, opposed surface extending between a first lateral edge and a second lateral edge of the coaptation assist body, wherein the first coaptation surface comprises a concave surface configured to coapt with the first leaflet, and wherein the coaptation assist body comprises a hub positioned on the first coapation surface; and an anchor configured to rotate at least partially within the hub. 
With respect to base claim 33, none of the prior art of record, alone or in combination, discloses a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising, inter alia: a coaptation assist body having a first coaptation surface and a second, opposed surface extending between a first lateral edge and a second lateral edge of the coaptation assist body, wherein in the second configuration the first coaptation surface is in position to coapt with the first leaflet of the heart valve, the coaptation assist body comprising a hub, wherein the first coaptation surface is configured to curve laterally across a valve opening, wherein the hub comprises an outer collar extending from the first coaptation surface; and a helical anchor extending axially through the hub, and wherein the helical anchor is configured to be rotated relative to the outer collar and the first coaptation surface.
With respect to base claim 37, none of the prior art of record, alone or in combination, discloses a coaptation assist system for treating mal-coaptation of a heart valve in a heart of a patient, the heart valve having a valve annulus and first and second leaflets, the coaptation assist system comprising, inter alia: a coaptation assist body having a first coaptation surface and a second, opposed surface extending between a first lateral edge and a second lateral edge of the coaptation assist body, wherein the first coaptation surface comprises a curved cross-sectional shape, wherein the coaptation assist body comprises a tubular hub engaged with the first coaptation surface; and a helical anchor configured to be movable relative to the tubular hub to engage a tip of the anchor with tissue of the heart; and wherein the system includes a torque shaft configured to be removably connected to the helical anchor.
For comparison to the present invention, prior-art reference Eliasen et al. (U.S. Pat. No. 8,092,525), for example, discloses, at least in figures 4-8; a coaptation assist system comprising, inter alia: a coaptation assist body having a first coaptation surface and a second, opposed surface extending between a first lateral edge and a second lateral edge of the coaptation assist body, the coaptation assist body comprising a hub and an anchor movable relative to the hub of the coaptation assist body. However, Eliasen et al. do not disclose that the first coaptation surface comprises a concave surface, that the hub is positioned on the coaptation surface, and that the anchor is configured to rotate ate least partially within the hub.  Eliasen et al. also do not disclose that the hub comprises an outer collar or is a tubular hub, wherein the anchor is configured to be rotated relative to the outer collar or is configured to be movable relative to the tubular hub. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication should be directed to Julian W. Woo at telephone number (571)272-4707. Normal office hours are: M-Th, 8-5:30 ET, 1st Fri. of biweek OFF; 2nd Fri., 8-4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIAN W WOO/Primary Examiner, Art Unit 3771